Citation Nr: 1546250	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-29 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for menorrhagia, claimed as residuals of an ovarian cyst removal with fibroids and recurring inflammation.  

3.  Entitlement to service connection for mild pulmonary hypertension, with a history of mitral valve prolapse, also claimed as a heart condition with pulmonic stenosis.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for pink eye.  

6.  Entitlement to service connection for bilateral tinnitus.  

7.  Entitlement to a compensable initial rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1979 to April 1980 and from July 1980 to April 1991.  Thereafter, she had unverified periods of active duty for training and inactive duty training until 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  

The issue of an increased rating for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In June 2015, prior to the promulgation of a decision in this appeal, the Board received notification from the appellant that a withdrawal of the appeal as to the issues of service connection for bilateral hearing loss and for menorrhagia, or residuals of an ovarian cyst, is requested.  

2.  The Veteran does not have a current diagnosis of pulmonary hypertension.  

3.  Pulmonary stenosis did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease, injury, or event during service.  

4.  Hypertension did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease, injury, or event during service.  

5.  The Veteran does not have a current diagnosis of conjunctivitis, or any related eye disability.  

6.  The Veteran was exposed to loud noise (acoustic trauma) while in service.  

7.  The Veteran has a current diagnosis of tinnitus which has been continuous since service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for withdrawal of the appeal of the issue of service connection for menorrhagia, claimed as residuals of an ovarian cyst, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

3.  The criteria for the award of service connection for pulmonary hypertension, with a history of mitral valve prolapse, also claimed as a heart condition with pulmonic stenosis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

4.  The criteria for the award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

5.  The criteria for service connection for conjunctivitis, claimed as pink eye, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to her in the form of July 2008, December 2008, and January 2009 letters which informed her of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions she needed to undertake; and how VA would assist her in developing her claims.  The initial VCAA notice letters were also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded a VA medical examination in March 2009 for the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

Finally, the Veteran submitted additional documents to VA subsequent to the May 2010 statement of the case, and without the issuance of a supplemental statement of the case by the AOJ.  See 38 C.F.R. § 19.31.  In an August 2015 statement received from the Veteran's representative, however, consideration of this evidence by the AOJ was waived, and the Board may consider it in the first instance.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Dismissal of Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the June 2015 hearing, the Veteran withdrew the issues of service connection for bilateral hearing loss and for menorrhagia, claimed as residuals of an ovarian cyst.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they will be dismissed.  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6.  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

a. Pulmonary Hypertension

The Veteran seeks service connection for pulmonary hypertension, also claimed as a heart condition.  She asserts this disability began during her period of active duty service, and has remained chronic since that time.  The Veteran has also claimed service connection for hypertension; however, that claim will be addressed within this decision as a separate issue.  

The Veteran's service treatment records do not reflect a chronic respiratory or cardiovascular disability when she was examined for active duty service in September 1979.  On examination in April 1980 for service separation, however, the Veteran was noted to have a heart murmur.  She was afforded a second service entrance examination in May 1980 upon reenlistment, and no pulmonary or cardiac abnormality was noted at that time.  The Veteran sought medical treatment in October 1980, reporting chest pain with running.  She stated that she was informed in July 1980 that she had a heart murmur, and not to do too much physical exertion.  On physical examination, a cardiac evaluation was within normal limits, and she was returned to full duty.  In March 1981, she sought treatment for shortness of breath.  Bronchitis was diagnosed and she was given medication.  On internal medicine consultation in May 1981, a probable functional heart murmur was confirmed, and a June 1981 echocardiogram indicated a minimal mitral valve prolapse.  She stated at that time that she first learned she had a heart murmur at age 7.  In August 1981, she again report respiratory symptoms, and clinical notes reflect "rule out" chronic obstructive pulmonary disease (COPD).  Subsequent active duty and reserve service treatment records reflect no further reference to COPD, and all pulmonary function tests were within normal limits.  On the July 1991 examination for separation from active duty service, her heart and lungs were within normal limits, without evident abnormality.  

Thus, the service treatment records are negative for any diagnosis of or treatment for pulmonary hypertension or a related heart condition.  Furthermore, the competent evidence of record suggests a current diagnosis of pulmonary hypertension is not warranted, and no current pulmonary or respiratory disorder had its onset in service.  Post service records indicate the Veteran was treated for chest pain and shortness of breath beginning around 1999 and was suspected to have pulmonary hypertension.  She was referred for substantial work-up and follow-up to treat the condition.   

In March 2009, the Veteran was examined by a VA physician.  Her claims file was reviewed in conjunction with the examination.  The examiner noted the in-service clinical findings of a heart murmur and mitral valve prolapse; however, this mitral valve prolapse was described by examiners at the time as minimal, without any noted abnormality or disability.  Post-service, pulmonary hypertension was suspected on echocardiogram, but on cardiac catheterization in November 1999, the finding was of "no significant pulmonary hypertension" and no evidence of coronary disease was present, according to the examiner.  A repeat echocardiogram in June 2001 indicated normal ventricular size and systolic and diastolic function, no aortic insufficiency, and trace mitral regurgitation, trace tricuspid regurgitation, and borderline elevated pulmonary artery pressure.  According to the VA physician, these findings refuted the previously suspected moderate pulmonary hypertension, and such a diagnosis was not warranted.  Likewise, a diagnosis of chronic obstructive pulmonary disease or any other obstructive pulmonary disorder was not warranted, as pulmonary function tests were within normal limits and other clinical findings did not support such a diagnosis.  Pulmonary stenosis was present, however.  This disorder was unrelated to the mitral valve prolapse identified during service; according to the examiner, pulmonary stenosis was diagnosed many years after service separation, and there was "no relationship" between pulmonary stenosis and mitral valve prolapse.  The examiner explained that stenosis of the pulmonary valve is relatively common congenital defect and secondary pulmonic stenosis was most often due to carcinoid syndrome.  

The Board notes that under the "Diagnoses" section of the March 2009 examination report, the examiner diagnosed "mild pulmonary hypertension" and stated the Veteran was "not found to have [...] pulmonic stenosis."  The Board concludes that this is a transcription error, and that the examiner intended to diagnose mild pulmonic stenosis and conclude a diagnosis of pulmonary hypertension was not warranted; as noted above, this same examiner, within the same examination report, twice stated the 1999 cardiac catheterization report indicated pulmonary hypertension was not present, and opined that a diagnosis of mild pulmonary stenosis was warranted.  As the examiner twice stated within the examination report that a diagnosis of pulmonary hypertension was not supported by the medical record, the Board accepts that finding as the examiner's ultimate opinion.  

Thus, based on the above, service connection for pulmonary hypertension, with a history of mitral valve prolapse, also claimed as a heart condition with pulmonic stenosis, must be denied.  According to the March 2009 VA examination report, the Veteran does not have a current diagnosis of pulmonary hypertension.  While this disorder was initially suspected following 1998 and 1999 echocardiograms, the November 1999 cardiac catheterization found no evidence of such a disorder.  Thus, the Board concludes that a preponderance of the competent evidence of record is against a finding of a current diagnosis of pulmonary hypertension.  A current disability is central to any service connection claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the present case, however, the preponderance of the competent evidence establishes that the Veteran does not have a current diagnosis of pulmonary hypertension, and has not had such a diagnosis since the initiation of the claim in June 2008.  While private treatment records from 1999 to 2006 refer to treating pulmonary hypertension, these records predate the claim and do not provide any objective findings to support the diagnosis.  Furthermore, as noted above, the VA examiner reviewed the record, including these private treatment records and no current pulmonary hypertension was noted on VA examination in March 2009.  

The Veteran does have a current diagnosis of pulmonary stenosis; however, this was either a congenital defect or secondary to carcinoid syndrome, according to the March 2009 VA examination report.  Service connection may not be awarded for a congenital or developmental defect.  38 C.F.R. § 3.303(c).  In the present case, pulmonary stenosis was not diagnosed until several years after service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, no competent examiner has opined that such a disability first manifested during service or within a year thereafter, as due to an in-service disease or injury.  Thus, service connection for pulmonary stenosis is not warranted.  

The Veteran has herself asserted that she has current diagnoses of pulmonary hypertension and/or stenosis, and these disorders had their onset in service, or within a year thereafter.  A layperson is competent to report observable symptomatology which comes to her via her senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of current diagnoses of pulmonary stenosis is not competent in the present case, because the Veteran is not competent to state that this disability had its onset in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of the cardiovascular and respiratory systems and the various causes of pulmonary disorders, knowledge that the Veteran is not shown to possess.  For the same reasons, she is not competent to provide a current diagnosis of pulmonary hypertension.  While the Veteran is competent to report such observable symptomatology as shortness of breath, diagnoses such as pulmonary stenosis or hypertension are based on pulmonary function tests and other objective clinical findings, and are not conducive solely to lay observation.  The Veteran has also not alleged that she was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for pulmonary hypertension, with a history of mitral valve prolapse, also claimed as a heart condition with pulmonic stenosis, including as a presumptive disease, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Hypertension

The Veteran seeks service connection for hypertension.  She asserts this disorder had its onset during active duty service, or manifested to a compensable degree within a year thereafter.  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

Concerning the question of in-service disease or injury, service treatment records do not reflect a diagnosis of or treatment for hypertension or high blood pressure readings.  The Veteran was afforded a service separation examination in July 1991.  At that time, her blood pressure was 138/68.  Hypertension was not diagnosed.  On the July 1991 report of medical history, the Veteran stated she "did not know" if she had any history of high or low blood pressure.  Nevertheless, blood pressure readings during service and at separation from active duty service do not meet VA's definition of hypertension, and a diagnosis of hypertension was not provided by any medical examiner at that time.  

Likewise, periodic reserve duty physical examination reports do not indicate onset of hypertension within a year of separation from active duty service.  A May 1997 service medical examination contained blood pressure readings of 142/77.  Again, hypertension was not diagnosed.  On a concurrent report of medical history, she denied any history of high blood pressure.  

The Board finds that hypertension did not manifest to a compensable (10 percent) degree within a year of service separation from active duty service.  On VA examination in March 2009, the Veteran reported hypertension was first diagnosed in approximately 1991, during active duty service.  She also reported, however, that she was not placed on medication to control her hypertension until 1998.  Upon review of the claims file, the examining VA physician could not find a diagnosis of hypertension prior to 1999.  As noted above, service treatment records reflect the Veteran's blood pressure readings at separation did not meet VA's levels for hypertension and hypertension was not diagnosed in the service treatment records or separation examination.  Furthermore, the Veteran denied a history of hypertension on the May 1997 report of medical history.  As the Veteran's statement in 2009 contradicts the objective evidence of record, it is not considered credible by the Board.  Thus, the Board concludes the Veteran's hypertension did not manifest to a compensable degree within a year of service separation.  

The Veteran has herself asserted that hypertension began in service, or within a year thereafter.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331.  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of hypertension is not competent in the present case, because the Veteran is not competent to state that hypertension had its onset in service or within a year of separation from active duty service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of the cardiovascular system and the various causes of hypertension, knowledge that the Veteran is not shown to possess.  The Veteran has alleged that she was told of such a diagnosis during service by a competent expert, but such assertions are not verified upon review of the record, as discussed above.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, including as a presumptive disease, or as due to an in-service disease or injury, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

c. Pink eye

The Veteran seeks service connection for a bilateral eye disorder, claimed as pink eye.  She asserts that such a disorder was incurred during service and has been chronic since that time.  

Service treatment records reflect treatment on two occasions for conjunctivitis, or pink eye.  The first was in August 1984, when pink eye was diagnosed and she was given medication.  The Veteran again sought treatment for pink eye in April 1988.  On examination for service separation in July 1991, she was without any abnormalities of the eyes, and her vision was 20/20.  

Following service, the Veteran did not report symptoms of or seek treatment for conjunctivitis or any related disability of the eyes for many years.  On VA examination in March 2009, the Veteran displayed no current disorders of the eyes, and her vision was 20/20 bilaterally.  The diagnostic impression was of pink eye, resolved.  The remainder of the record is likewise negative for any independent evidence of chronic pink eye or conjunctivitis.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

A current disability is central to any service connection claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the present case, however, the preponderance of the competent evidence establishes that the Veteran does not have a current diagnosis of conjunctivitis, and has not had such a diagnosis since the initiation of the claim.  As noted above, no current conjunctivitis was noted on VA examination in March 2009, and the Veteran has not submitted any evidence of such a diagnosis.  

The Board acknowledges that the Veteran, as a layperson, is competent to report such observable symptomatology as pain and burning of the eyes, as she reported at the June 2015 hearing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board finds her statements carry less probative weight, however, as compared to the objective clinical findings of various examiners who have examined her eyes and found a current diagnosis of conjunctivitis is not warranted.  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for conjunctivitis, claimed as pink eye, and the claim for this disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

d. Tinnitus

The Veteran seeks service connection for tinnitus.  She asserts she has tinnitus as a result of her noise exposure during service.  According to her June 2015 personal hearing testimony, the Veteran worked in supply, and was exposed to loud noises from tractor trailers, generators, and other industrial machinery.  

As noted above, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Additionally, sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  

In the present case, the service personnel records confirm the Veteran's service as a supply specialist.  Thus, the Board finds credible the Veteran's assertions that she was exposed to such acoustic trauma as trucks, generators, and other industrial machinery, as these assertions are consistent with the expected circumstances of his service.  Service treatment records are negative for any indication of either a hearing loss disorder or tinnitus in service, however.  

Next, addressing the question of current disability, the Board finds that the Veteran has a current diagnosis of the claimed disorder.  A March 2009 VA audiological examination established a diagnosis of tinnitus, by the Veteran's report.  

As the Veteran has a current diagnosis of tinnitus, the Board must next consider the etiology of this disorder.  On the question of in-service injury or disease, the Board found above that the Veteran was exposed to loud noise (acoustic trauma) to both ears in service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran's assertions are verified by his available service records, the Board accepts as credible her assertion of exposure to acoustic trauma in service.  

As noted above, service treatment or separation audiological examinations do not indicate tinnitus during or immediately following service.  Although the Veteran was not specifically diagnosed with tinnitus in active service, the Board notes that this fact is not fatal to the claim for service connection.  Competent evidence of a current disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss or tinnitus.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board further finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current tinnitus is related to exposure to acoustic trauma in service.  Although the Veteran was not specifically diagnosed with a tinnitus in active service, such is not required.  The evidence of record demonstrates acoustic trauma in service, and the Veteran has reported tinnitus at the time of service separation.  She is both competent and credible to testify regarding such observable symptomatology.  

The Board finds the Veteran's assertions of the onset of tinnitus during service and the continuity of tinnitus symptomatology since service, in the context of the demonstrated in-service acoustic trauma and current diagnosis, are sufficient to place in equipoise the question of whether the current tinnitus was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus was incurred in service and the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  







ORDER

Service connection for bilateral hearing loss is dismissed.  

Service connection for menorrhagia, claimed as residuals of an ovarian cyst, is dismissed.  

Service connection for mild pulmonary hypertension, with a history of mitral valve prolapse, also claimed as a heart condition with pulmonic stenosis, is denied.  

Service connection for hypertension is denied.  

Service connection for conjunctivitis, claimed as pink eye, is denied.  

Service connection for tinnitus is granted.  



REMAND

The Veteran seeks a compensable initial rating for service-connected hemorrhoids.  She was most recently afforded VA examination of her hemorrhoids in March 2009, more than six years ago.  At her June 2015 hearing, she stated her hemorrhoids have increased in severity since that time.  She is competent to report such observable symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of her service-connected hemorrhoids.  The claims folder should be made available to the examiner for review before the examination.  The examiner must note the frequency and size of the Veteran's hemorrhoids, as well as whether any anemia results therefrom.  The complete rationale for any opinion expressed must be provided.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


